Citation Nr: 1041907	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-23 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether service connection should be restored for status post 
total left knee replacement, to include whether the severance of 
service connection was proper.

2.  Whether service connection should be restored for 
degenerative arthritis of the right knee, to include whether the 
severance of service connection was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from September 1966 to December 
1969, including combat service in the Republic of Vietnam, and 
his decorations include two Purple Heart Medals.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, that severed service connection for status post total 
left knee replacement and degenerative arthritis of the right 
knee.  

In January 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of that 
hearing is of record.  


FINDING OF FACT

The evidence does not show that the grant of service connection 
for either status post total left knee replacement or 
degenerative arthritis of the right knee was clearly and 
unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for the Veteran's 
status post total left knee replacement have not been met and 
service connection must be restored.  38 U.S.C.A. §§ 1110, 
5107(b), 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.303, 
3.304(d), 3.307, 3.309 (2010).  

2.  The criteria to sever service connection for the Veteran's 
degenerative arthritis of the right knee have not been met and 
service connection must be restored.  38 U.S.C.A. §§ 1110, 
5107(b), 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.303, 
3.304(d), 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board restores service connection for the 
Veteran's status post total left knee replacement and 
degenerative arthritis of the right knee, which constitutes a 
complete grant of the benefits sought on appeal.  As such, no 
discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation provide that 
satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of service incurrence provided that it is consistent with 
the circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007).

Once service connection has been granted, it can be severed only 
upon VA's showing that the grant of service connection was 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d); see 
also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).

Clear and unmistakable error (CUE) is a very specific and rare 
kind of error.  It is the kind of error in fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that the 
result would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be ipso facto clear and unmistakable.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
undebatable and of the sort that, had it not been made, would 
have manifestly changed the outcome at the time it was made.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. 
App. at 313-14.

When VA seeks to sever service connection, the provisions of 38 
C.F.R. § 3.105(d) impose the same burden of proof that is placed 
on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to 
have an unfavorable decision overturned, except that in making 
the determination of whether severance of service connection is 
proper, the review of the record is not limited to evidence that 
was before the RO at the time the original adjudication was made.  
See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 
563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 
Vet. App. at 480.

In a December 1970 rating decision, the RO granted service 
connection for "weakness of both knees," effective December 19, 
1969.  The RO based its decision, in part, on evidence that the 
Veteran's report of examination at separation indicated weakness 
of the lateral quadriceps and tenderness of the lateral 
collateral ligaments of both knees.

Service treatment records indicate that in January 1969 the 
Veteran was treated for a right hand injury when his boat was hit 
by a rocket.  He was noted to have had a small abrasion of the 
fifth finger and linear fracture of the proximal phalanx.  These 
records also indicate that, on January 11, 1969, the Veteran 
encountered hostile fire and sustained a shrapnel injury of the 
left thigh, with an entrance wound at the medial aspect, 8 inches 
up from the knee.  The report of the Veteran's December 1969 
examination for separation from service indicates that he had 
weakness in the left quadriceps and tenderness of the left 
lateral collateral ligament.  

The Veteran's DD Form 214 (Report of Transfer or Discharge) 
indicates that the Veteran was awarded two Purple Heart Medals 
for his service.

The report of a July 1970 VA examination indicates that the 
Veteran reported having constant pains in his knees and could not 
stand for long periods of time. 

Private treatment records indicate that the Veteran was 
hospitalized from June to November 1973 for injuries resulting 
from a motorcycle accident, including open fracture of the left 
femur and left tibia, with proximal avulsion of the skin of the 
right thigh.  A January 1973 X-ray of the left leg indicates 
extensive osteoporosis noted about the knee, presumably from 
disuse.  In September 1974, it was noted that the Veteran still 
had nonunion of the left tibial fracture, and he underwent 
excision of split-thickness graft with rotation of full-thickness 
skin pedicle at the tibial fracture site, with split-thickness 
skin graft of resulting defect.   

A February 1975 private X-ray report indicates that the left knee 
showed no soft tissue swelling or knee joint effusion, no 
narrowing if the knee joint, no evidence of fracture or 
dislocation, and no arthritic changes; the Veteran was diagnosed 
as having a negative left knee examination. 

A February 1984 private treatment record indicates that the 
Veteran suffered a medial meniscal tear of the right knee after 
he fell into a pothole two months earlier.  It was noted that the 
Veteran's past history was benign except for a history of a motor 
vehicle accident with multiple trauma 10 years before.  

A July 1993 private treatment record indicates that the Veteran 
had recently sustained an injury to the right knee, and that he 
had a long history of injuries to the right knee.  He was 
diagnosed as having a degenerative tear of the medial meniscus 
with chondromalacia of the medial compartment and patellofemoral 
joint.  He underwent a partial medial meniscectomy with 
chondroplasty medial femoral condyle and patellofemoral joint.  

In February 1997, the Veteran underwent a total left knee 
replacement.

In January 2005, the Veteran underwent a total right knee 
replacement.  It was noted at that time that the Veteran had 
noted progressive discomfort in the right knee, that he had been 
involved in a motor vehicle accident at age 25, and that, since 
then, he had noted progressive osteoarthritis of the right knee.  

In an April 2005 rating decision, the RO discontinued the 
Veteran's noncompensable evaluation for "weakness of both 
knees," effective October 29, 2004, on the basis that it was 
more appropriately evaluated as the two separate conditions of 
status post total left knee replacement and traumatic 
degenerative joint disease of the right knee.  The rating for 
status post total left knee replacement was increased to 30 
percent, and the rating for degenerative joint disease of the 
right knee was increased to 10 percent, both effective October 
29, 2004.  

The report of an August 2005 VA examination indicates the opinion 
of the examiner that, after reviewing the Veteran's records, his 
present conditions, including left knee replacement and right 
knee degenerative joint disease, were most likely caused by his 
nonservice-connected injuries to the knees.  The examiner opined 
that the Veteran's knee conditions were probably not caused by or 
the result of his service-connected knee disabilities.  

A letter dated in January 2006 from the Veteran's private 
physician, Dr. O., indicates that the Veteran had been Dr. O.'s 
patient since 1984, that the Veteran reported having been thrown 
into the windshield and steering wheel of the Swift Boat he was 
driving after an enemy round exploded on January 5, 1969, and 
that, on January 11, 1969, the Veteran sustained shrapnel wounds 
of the legs and knee during another combat action in Vietnam.  
Dr. O. noted that these injuries left the Veteran with constant 
knee pain and weakness of the legs.  Dr. O. stated that, in his 
professional opinion, given the injures to his legs received in 
the service with resultant weakness, the Veteran would have 
developed the degenerative arthritis that necessitated his 
bilateral total knee replacements even if the motor vehicle 
accident in 1973 had never happened.  He also stated that, in his 
professional opinion, the Veteran's degenerative joint disease 
most likely began because of the injuries sustained while in the 
service before the age of 21.  

During the January 2006 RO hearing, the Veteran testified that he 
originally injured his knees when his ship was hit by a bazooka 
round, and he was thrown into the steering wheel and windshield 
and broke a bone in his finger.  He testified that, at that time, 
both of his knees hit the steering wheel, and, from that point 
on, both of his knees had bothered him.  

The report of an October 2006 VA examination reflects the opinion 
of the examining nurse practitioner that it was less likely than 
not that the Veteran's total knee replacement and degenerative 
arthritis of the knee was caused by service-connected injuries, 
as there was no evidence or documentation of femur bone fracture 
or damage due to his in-service injuries, and the Veteran's post-
service injuries of fracture of the left tibia and fibula and 
recurrent right knee meniscal tear could have contributed to 
degenerative arthritis of the knee and total knee replacement.  
In December 2006, a VA physician reviewed the record and 
expressed an opinion agreeing with the opinion given by the 
October 2006 nurse practitioner.  

Thereafter, in a March 2007 rating decision, the RO severed 
service connection for status post total left knee replacement 
and degenerative arthritis of the right knee, effective June 1, 
2007.  The RO determined that the earlier grant of service 
connection for status post total left knee replacement and 
degenerative arthritis of the right knee was clearly and 
unmistakably erroneous, as the evidence did not show that either 
disability was the result of military service, but rather that 
they were the result of post-service injuries.    

Considering the evidence of record in light of the pertinent 
legal authority, the Board finds that the severance of service 
connection for status post total left knee replacement and 
degenerative arthritis of the right knee was improper.  

As mentioned above, under 38 C.F.R. § 3.105(d), the evidence must 
establish that the grant of service connection was clearly and 
unmistakably erroneous.  In other words, the evidence must be 
undebatable that the Veteran did not meet the criteria for an 
award of service connection.  This is a much higher burden of 
proof than that necessary for simply denying a Veteran's claim 
for service connection.  In the latter case, all that is 
essentially required is that the evidence show that it is less 
likely than not that the Veteran meets the service connection 
criteria (i.e. that the preponderance of the evidence is against 
the service connection claim).  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board notes the evidence of the Veteran's multiple, serious 
lower extremity injuries, including those to his knees, following 
his period of service.  It also reflects the medical evidence 
indicating that the Veteran's current status post total left knee 
replacement and degenerative arthritis of the right knee are due 
to such post-service injuries, rather than service, including the 
opinions of the August 2005, October 2006, and December 2006 VA 
examiners.

However, the Board need not resolve the question of whether it is 
more likely that the Veteran's status post total left knee 
replacement and degenerative arthritis of the right knee were due 
to post-service injuries rather than service.  The Board simply 
notes that the record contains some credible and competent 
evidence showing that the Veteran's current knee disorders are 
the result of service, rendering this case well short of 
undebatable.  In this regard, the Board notes the January 2006 
opinion of Dr. O. that, given the in-service injures to the 
Veteran's legs with resultant weakness, the Veteran would have 
developed the degenerative arthritis that necessitated the 
bilateral total knee replacements even if the motor vehicle 
accident in 1973 had never happened and that, in his opinion, 
degenerative joint disease most likely began because of such in-
service injuries.  According to Dr. O.'s letter, and as reflected 
in the record, Dr. O. had been the Veteran's private physician 
since 1984; the record also reflects that Dr. O. performed both 
the Veteran's February 1997 left knee replacement, and his 
January 2005 right knee replacement.  Also, the record reflects 
that Dr. O. formed his opinion on the basis of an accurate 
factual background, as service treatment records corroborate the 
Veteran's report of being injured after an enemy round hit the 
Swift Boat he was driving in January 1969.  Additionally, the 
Veteran's account of this in-service injury is accepted by the 
Board as sufficient proof of service incurrence under 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d), as it is consistent with the 
circumstances, conditions or hardships of combat service.    

Thus, although the record contains conflicting evidence regarding 
whether the Veteran's status post total left knee replacement and 
degenerative arthritis of the right knee was due to post-service 
injuries rather than service, there is no clear and unmistakable 
evidence showing that such disabilities were not related to 
service.  Therefore, the Board concludes that the April 2005 
rating decision discontinuing the Veteran's noncompensable 
evaluation for "weakness of both knees" and evaluating such 
disabilities separately as status post total left knee 
replacement and degenerative joint disease of the right knee did 
not involve CUE.

Accordingly, severance of service connection for status post 
total left knee replacement and degenerative arthritis of the 
right knee on the basis of CUE was not proper, and the claim to 
restore service connection for status post total left knee 
replacement and degenerative arthritis of the right knee must be 
granted.  


ORDER

Severance of service connection not being proper, service 
connection for status post total left knee replacement is 
restored.

Severance of service connection not being proper, service 
connection for degenerative arthritis of the right knee is 
restored.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


